DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas McFarlane on 12/31/2020.
All claims are as filed on 12/17/2020 except for claim 6, as amended below.
The application has been amended as follows: 

6. A thermoacoustic Stirling engine feedback controller, comprising:
a) a thermoacoustic Stirling engine, wherein said thermoacoustic Stirling engine comprises at least one piston, wherein said thermoacoustic Stirling engine is selected from the group consisting of an Alpha-Stirling engine, and a Gamma-Stirling engine;
b) a power sensor configured to sense a power of said thermoacoustic Stirling engine, wherein said power sensor outputs an output power signal;


d) an electronic feedback loop, wherein said electronic feedback loop receives said output power signal and an output signal from said computer, wherein an output signal from said electronic feedback loop is configured to so that a center of oscillation of said at least one piston is shifted to a mechanical center point of motion of said at least one piston.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a tuning capacitor configured to receive said output power signal,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 3-5 are allowed due to dependency.
In claim 6, the recitation of “so that a center of oscillation of said at least one piston is shifted to a mechanical center point of motion of said at least one piston,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference 
All rejections are withdrawn.  The closest prior art was cited in the Office action dated 6/22/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/M.H.F/Examiner, Art Unit 3746       


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746
Tuesday, January 5, 2021